        Case 2:92-cr-00119-HB Document 151 Filed 09/07/21 Page 1 of 10



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                  :           CRIMINAL ACTION
                                          :
             v.                           :
                                          :
CARLOS TERRY                              :           NO. 92-119

                                 MEMORANDUM

Bartle, J.                                            September 7, 2021

            The court has before it the motion of defendant Carlos

Terry, acting pro se, to reduce his sentence and grant

compassionate release under 18 U.S.C. § 3582(c)(1)(A).

                                      I

            On October 4, 1994, a jury convicted defendant of one

count of conspiracy to distribute cocaine (21 U.S.C. § 846), one

count of distribution of cocaine (21 U.S.C. § 841(a)(1)), three

counts of use of a telephone to facilitate a drug felony (21

U.S.C. § 843(b)); one count of use of a firearm during a drug

trafficking crime (18 U.S.C. § 924(c)); and one count of

possession of a firearm by a convicted felon (18 U.S.C.

§ 922(g)(1)).     These charges stem from defendant’s involvement

in a cocaine trafficking ring in Philadelphia from 1989 through

1991.

            At his sentencing on January 5, 1995, the court

determined that defendant was a career offender based on his two

prior convictions for a crime of violence.          The court sentenced
         Case 2:92-cr-00119-HB Document 151 Filed 09/07/21 Page 2 of 10



defendant to 480 months imprisonment to be followed by five

years of supervised release.         The Court of Appeals affirmed.

See United States v. Terry, 72 F.3d 125 (3d Cir. 1995).             On July

24, 1997, upon the motion of defendant to vacate and set aside

his sentence under 28 U.S.C. § 2255 and in light of the Supreme

Court decision in Bailey v. United States, 516 U.S. 137 (1995),

the court vacated defendant’s conviction under 18 U.S.C.

§ 924(c) for use of a firearm during a drug trafficking crime

and vacated the accompanying 120-month sentence on that count.

See United States v. Terry, 1997 WL 438831 (E.D. Pa. July 24,

1997).     Defendant’s sentence was therefore reduced to 360

months.1

             Defendant has served over 325 months of his term and

has credit for good conduct time of approximately 45 months.

His earliest possible release date is April 17, 2022 at which

point he is set to begin supervised release.           On April 20, 2021

he was transferred to a halfway house where he is currently

serving his sentence.       He will be eligible for transfer to home

confinement beginning October 17, 2021.




1.   However, defendant was also convicted of escape in
violation of 18 U.S.C. § 751 based on his escape from federal
custody prior to his trial in this matter. For that conviction
defendant was sentenced by a different judge on February 23,
1995 to a consecutive 30-month term. See Criminal Action No.
94-305-1. This brought his total sentence in federal custody to
390 months imprisonment.


                                       2
       Case 2:92-cr-00119-HB Document 151 Filed 09/07/21 Page 3 of 10



                                    II

           Defendant’s motion for compassionate release relies on

18 U.S.C. § 3582(c)(1)(A) as recently amended by the First Step

Act.   That statute provides, in relevant part:

           The court may not modify a term of imprisonment once
           it has been imposed except that—
           (1) in any case—
               (A)   the court, upon motion of the
               Director of the Bureau of Prisons, or
               upon motion of the defendant after the
               defendant has fully exhausted all
               administrative rights to appeal a
               failure of the Bureau of Prisons to
               bring a motion on the defendant’s behalf
               or the lapse of 30 days from the receipt
               of such a request by the warden of the
               defendant’s facility, whichever is
               earlier, may reduce the term of
               imprisonment (and may impose a term of
               probation or supervised release with or
               without conditions that does not exceed
               the unserved portion of the original
               term of imprisonment), after considering
               the factors set forth in section 3553(a)
               to the extent that they are applicable,
               if it finds that—
                     (i) extraordinary and compelling
                     reasons warrant such a reduction
                     . . .

                and that such reduction is consistent
                with applicable policy statements issued
                by the Sentencing Commission.

            Defendant has exhausted his administrative remedies.

Therefore the court turns to the elements that a defendant has

the burden to meet under § 3582(c)(1)(A)(i) to obtain a

reduction in sentence.     This section provides that a court may

order release for “extraordinary and compelling reasons” but


                                     3
      Case 2:92-cr-00119-HB Document 151 Filed 09/07/21 Page 4 of 10



only if the reduction in sentence is “consistent with applicable

policy statements of the Sentencing Commission.”

            Congress has also enacted 28 U.S.C. § 994(t) which

provides:

            The Commission, in promulgating general
            policy statements regarding the sentencing
            modification provisions in section
            3582(c)(1)(A) of title 18, shall describe
            what should be considered extraordinary and
            compelling reasons for sentence reduction,
            including the criteria to be applied and a
            list of specific examples. Rehabilitation
            of the defendant alone shall not be
            considered an extraordinary and compelling
            reason.

The application note 1(A) of section 1B1.13 of the Sentencing

Guidelines explains that “extraordinary and compelling reasons”

exist where the defendant is:      (1) “suffering from a terminal

illness” including among others “advanced dementia”;

(2) “suffering from a serious physical or medical condition”;

(3) “suffering from a serious functional or cognitive

impairment”; or (4) “experiencing deteriorating physical or

mental health because of the aging process.”        The latter three

grounds also require that the impairment “substantially

diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which

he or she is not expected to recover.”

            There are also age related and family circumstances

under application notes 1(B) and (C) of section 1B1.13 that can


                                    4
      Case 2:92-cr-00119-HB Document 151 Filed 09/07/21 Page 5 of 10



serve as a basis to reduce a sentence, as well as a catchall

provision.    This catchall provision states that a sentence may

be reduced where “[a]s determined by the Director of the Bureau

of Prisons, there exists in the defendant’s case an

extraordinary and compelling reason other than, or in

combination with, the reasons described in subdivisions (A)

through (C).”

           Our Court of Appeals recently held in United States v.

Andrews that a district court is not bound by the Commission’s

policy statement in determining what is an extraordinary and

compelling reason.     2021 WL 3852617, ___ F. 4th ___, at *3 (3d

Cir. 2021).     However, the court may look to the policy statement

as a guide, even if it is not ultimately binding.         Id. at *4.

                                   III

           Defendant avers that a change in the Sentencing

Guidelines that altered the career offender designation is an

extraordinary and compelling reason to reduce his sentence and

grant compassionate release.      Defendant argues that had he been

sentenced today he would not have been designated as a career

offender and thus his sentence would have been shorter.

Defendant asserts that this extraordinary and compelling reason,

together with his rehabilitation efforts, merits compassionate

release.   Defendant also raises for the first time in his reply

in support of this motion that his age, 67, and an underlying


                                    5
      Case 2:92-cr-00119-HB Document 151 Filed 09/07/21 Page 6 of 10



medical condition put him at risk of contracting COVID-19 from

the spread of the Delta variant of the coronavirus.

          The Government concedes that one of defendant’s two

prior convictions for assault would no longer qualify as a crime

of violence but argues instead that the change in law in the

career offender provision does not apply retroactively.          It also

asserts that defendant’s sentence today would likely be longer

than 360 months because Congress amended § 924(c) after the

Supreme Court’s decision in Bailey.       The Government alleges that

defendant would therefore be subject to a mandatory 10-year

sentence under § 924(c) were he sentenced today.         The Government

further avers that defendant’s history of violence would warrant

a career offender designation today regardless of whether the

Guidelines apply.    Finally, the Government asserts that

defendant’s sentence should not be reduced because he is serving

in a less-restrictive confinement in a halfway house and will

shortly be transitioning to home confinement in October.

          This court finds that defendant has failed to meet his

burden to establish an extraordinary and compelling reason

warranting a reduced sentence and compassionate release.           Our

Court of Appeals held in United States v. Andrews that “[t]he

duration of a lawfully imposed sentence does not create an

extraordinary and compelling circumstance.”        2021 WL 3852617, __

F. 4th ___, at *4 (3d Cir. 2021).       It affirmed the reasoning of


                                    6
      Case 2:92-cr-00119-HB Document 151 Filed 09/07/21 Page 7 of 10



the district court that changes in the sentencing law and

duration of sentence could not be extraordinary and compelling

reasons warranting a reduction in sentence.2

          Defendant’s argument that his career offender

designation would be different were he sentenced today, even if

true, does not establish an extraordinary and compelling reason

to reduce his sentence.     His sentence was lawful when imposed.

Any subsequent changes to the Sentencing Guidelines that may

affect a situation like defendant’s were not applied

retroactively.

          Defendant’s claim raised for the first time in his

reply brief that he should be granted compassionate release

based on his age and the threat of COVID-19 likewise fails to

establish an extraordinary and compelling reason.         The court is,

of course, mindful of the devastating worldwide pandemic and the

special dangers the highly contagious coronavirus, including its

Delta variant, poses for defendant and all others in prison.

However, the COVID-19 pandemic does not warrant the release of

every federal prisoner with health conditions that make them



2.   We note that our Court of Appeals stated in Andrews that
“if a prisoner successfully shows extraordinary and compelling
circumstances, the current sentencing landscape may be a
legitimate consideration for courts at the next step of the
analysis when they weigh the § 3553(a) factors.” Andrews, 2021
WL 3852617, at *5. However, the court does not reach this next
step because defendant has not presented an extraordinary and
compelling reason for a reduction in sentence.


                                    7
      Case 2:92-cr-00119-HB Document 151 Filed 09/07/21 Page 8 of 10



more susceptible to the disease.        See United States v. Roeder,

2020 WL 1545872, at *3 (3d Cir. Apr. 1, 2020).         The Bureau of

Prisons has in place protocols to deal with this disease,

including vaccinations, and the Attorney General has issued two

directives to the Bureau of Prisons concerning early release of

inmates.

           Defendant did not identify any underlying medical

condition or provide any medical records of such to the court.

The court acknowledges that the CDC has found age to be a risk

factor of more serious cases of COVID-19.        However, defendant

has failed to show he is at any greater threat of contracting

COVID-19 in his current situation than the general public.             See

e.g., United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

Defendant is no longer incarcerated in prison but rather is

currently at a halfway house.      He is eligible to be released in

October to home confinement.      Thus, defendant’s age and the

generalized threat of the COVID-19 pandemic to the public is not

an extraordinary and compelling reason for granting

compassionate release.

                                   IV

           The court must also consider the factors under

18 U.S.C. § 3553(a) when deciding whether to grant compassionate

release under § 3582(c)(1)(A).      Defendant argues that the court

should give substantial weight to his rehabilitation while


                                    8
      Case 2:92-cr-00119-HB Document 151 Filed 09/07/21 Page 9 of 10



incarcerated when evaluating the § 3553(a) factors.          These

factors include:   “the nature and circumstances of the offense

and the history and characteristics of the defendant”; “the need

for the sentence imposed . . . to reflect the seriousness of the

offense, to promote respect for the law, and to provide just

punishment for the offense”; “the need for the sentence imposed

. . . to afford adequate deterrence to criminal conduct”; and

“the kinds of sentences available.”       See 18 U.S.C. § 3553(a).

          Defendant avers that he has maintained clear conduct

for several years and has been a model inmate, as evidenced by

his release to a halfway house.      He claims he has received

excellent work evaluations, has completed multiple classes, and

has maintained a steady job while incarcerated.         Defendant

states that he is working on securing employment following his

release and regaining family ties with his children.          He pledges

to be a positive and productive member of society upon release.

          The court commends defendant for his good behavior in

prison and the work he has accomplished while incarcerated.

Nonetheless, the court does not weigh his achievements under

§ 3553(a) unless it has first found an extraordinary and

compelling reason for compassionate release.        The court, as

noted above, has not found such an extraordinary and compelling

reason.   In addition, under 28 U.S.C. § 994(t), Congress has

made it clear:   “[r]ehabilitation of the defendant alone shall


                                    9
     Case 2:92-cr-00119-HB Document 151 Filed 09/07/21 Page 10 of 10



not be considered an extraordinary and compelling reason” for

compassionate release.

                                   V

          The court, taking all the relevant facts into account

and arguments for a reduction in sentence, finds that Carlos

Terry has not met his burden in establishing any extraordinary

and compelling reason that warrant his entitlement to

compassionate release.    Accordingly, the court will deny the

motion of defendant to reduce his sentence and grant

compassionate release under 18 U.S.C. § 3582(c)(1)(A).




                                   10
